PER CURIAM:
Claimant, Walter Jasper Davis, alleges in his Notice of Claim that on January 25, 1985, at approximately 5:45 p.m., claimant's son, Walter Jay Davis, was travelling on Pennsylvania Avenue in Fairmont, West Virginia. The vehicle, a 1985 Ford Escort, driven by claimant's son, was damaged by cinders and chips of limestone from a truck. Damage to the paint and the fenders of the vehicle amounted to $246.75.
At the hearing, claimant's son testified that at the time of the incident, it was snowing, the road was slick, and traffic had halted as a result of the inclement weather. Claimant's son stated that the truck passed him three times, dispensing cinders, and that on the third time the cinders struck his vehicle. Claimant's son ascertained that the truck was respondent's vehicle, as he observed that there was a logo on the truck which identified it as a vehicle of the Department of Highways.
The Court is of the opinion that the claimant has established that the truck was owned and operated by the respondent, and that its driver was operating it negligently under the prevailing conditions, and therefore makes an award to the claimant in the amount of $246.75. Sage v. Dept. of Highways, 14 Ct.Cl. 68 (1981).
Award of $246.75.